Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Release”) is made as of
September 19, 2014 (the “Execution Date”) by and between T. Ulrich Brechbuhl, an
individual (“Executive”), and Emdeon Business Services LLC, a Delaware limited
liability company (“Emdeon”). In consideration of the payments and benefits
described in Section 2 below be provided to Executive, the sufficiency of which
is acknowledged hereby, Executive and Emdeon agree as follows:

1. Termination Date. Executive and Emdeon agree that Executive’s employment will
terminate on November 4, 2014 (the “Termination Date”). During the period
through the Termination Date, Executive will be compensated in accordance with
Emdeon’s regular payroll processes up to and including the Termination Date and
will complete certain tasks and transition his responsibilities as determined by
management and be in compliance with Emdeon’s policies and procedures. Executive
hereby resigns from all positions as an officer or director with Emdeon and its
affiliates as of the Termination Date. Executive shall not take any actions on
behalf of the Company and its Affiliates after the Termination Date.

2. Cash Severance; Reimbursements. Subject to the revocation period referred to
in Section 9(c) below having expired without the Executive’s having revoked this
Release and subject to Executive’s execution of the release attached as Exhibit
A following the Termination Date (the “Termination Date Release”) and the
revocation period set forth therein expiring without a revocation of the
Termination Date Release, and in consideration of Executive’s general release of
claims, and Executive’s other promises set forth herein, Emdeon shall pay to
Executive the following severance compensation:

(a) $365,000, payable in equal installments over 12 months in accordance with
Emdeon’s regular payroll dates;

(b) payment of the prorated portion of Executive’s Annual Bonus in respect of
the 2014 year based on actual performance as though Executive remained employed
with Emdeon through the payment date of the Annual Bonus, payable when annual
bonuses generally are paid to Emdeon’s senior executives (but no later than
March 15, 2015);

(c) a lump sum cash payment representing that portion of the health insurance
premium that Emdeon would have paid for active employees with similar coverage
for twelve months; and

(d) Emdeon shall reimburse Executive for reasonable business expenses incurred
prior to the Termination Date and submitted for reimbursement within 30 days
following the Termination Date and otherwise in compliance with Emdeon’s
reimbursement policies.

3. Stock Options. (a) Executive acknowledges that Executive holds 240 options
(collectively, the “Rollover Options”) with an exercise price per share of $250
to purchase shares of common stock of Beagle Parent Corp. (“Parent”) that
Executive received pursuant to the Option Rollover Agreement (the “Option
Rollover Agreement”) dated as of November 2, 2011 between Parent and Executive.
The Rollover Options shall remain outstanding and exercisable in accordance with
their terms.

 

1



--------------------------------------------------------------------------------

(b) Executive acknowledges that Executive holds the following outstanding
options (collectively, the “Options”) to purchase shares of common stock of
Parent that Executive received pursuant to the Nonqualified Stock Option
Agreement (the “Option Agreement”) under the Beagle Parent Corp. Amended and
Restated 2009 Equity Incentive Plan (as amended from time to time, the “Plan”):

 

  (i) 2,740 time-vesting options with an exercise price of $1,000 per share (the
“Tier I Options”), of which 1,644 will be vested as of the Termination Date (the
“Vested Tier I Options”);

 

  (ii) 1,700 time-vesting options with an exercise price of $2,500 per share
(the “Tier II Options”), of which 1,020 will be vested as of the Termination
Date (the “Vested Tier II Options”);

 

  (iii) 1,370 options with an exercise price of $1,000 per share, which vest
upon the satisfaction of the 2x MOIC Hurdle or 20% IRR Hurdle (each as defined
in the Option Agreement) (the “2.0 MOIC Options”), of which none are currently
vested;

 

  (iv) 1,370 options with an exercise price of $1,000 per share, which vest upon
the satisfaction of the 2.5x MOIC Hurdle or 25% IRR Hurdle (the “2.5 MOIC
Options”, and together with the 2.0 MOIC Options, the “MOIC Options”), of which
none are currently vested.

(c) Executive and Emdeon (on behalf of Parent) acknowledge and agree that
(i) Vested Tier I Options will remain outstanding until fourteen months after
the Termination Date (rather than expiring pursuant to original terms in
connection with Executive’s termination of employment); (ii) Vested Tier II
Options shall expire on the Termination Date; (iii) all other Tier I Options and
Tier II Options shall be forfeited by Executive and cancelled without
consideration as of the Termination Date; and (iv) the MOIC Options shall remain
outstanding and eligible to vest until eight months after the Termination Date
(rather than expiring pursuant to original terms in connection with Executive’s
termination of employment), and subject to expiration without consideration as
set forth in the Option Agreements.

4. Company Property. On or as promptly as practicable after the Termination
Date, Executive shall return to Emdeon Executive’s corporate credit cards,
electronic building access cards, keys and all other property of Emdeon.
Executive shall not take, retain, or copy in any form or manner any Emdeon
files, financial information, lists of customers, prices, or any other
confidential and proprietary materials or information of Emdeon or any of its
subsidiaries or affiliates.

5. No Admission. Neither this Release nor anything in this Release shall be
construed to be or shall be admissible in any proceeding as evidence of an
admission by Emdeon or Executive of any violation of Emdeon’s policies or
procedures, or state or federal laws or regulations. This Release may be
introduced, however, in any proceeding to enforce the Release.

Such introduction shall be pursuant to an order protecting its confidentiality,
except insofar as a court declines to enter any such Order.

 

2



--------------------------------------------------------------------------------

6. Release. Except for (a) those obligations created by or arising out of this
Release, (b) any rights Executive may have under the agreements related to
Executive’s Options (after giving effect to Section 3), and any retirement,
401(k), or similar qualified benefit plans of Emdeon, and (c) any continuing
right to indemnification as provided by (i) any indemnification agreements
entered into by and between Executive and Parent or any of its subsidiaries
(collectively, the “Indemnification Agreements”), (ii) any applicable law or
(iii) in Emdeon’s bylaws and articles of incorporation in connection with acts,
suits or proceedings by reason of the fact that Executive was an officer or
employee of Emdeon where the basis of the claims against Executive consists of
acts or omissions taken or made in such capacity, Executive on behalf of
Executive, Executive’s descendants, dependents, heirs, executors,
administrators, assigns, and successors, and each of them, hereby covenants not
to sue and fully releases and discharges Emdeon, and its predecessors,
subsidiaries and affiliates, past and present, and each of them, as well as its
and their respective trustees, directors, officers, agents, attorneys, insurers,
employees, stockholders (including any direct or indirect stockholder that
beneficially owns more than 10% of the capital stock of Emdeon),
representatives, assigns, and successors, past and present, and each of them,
hereinafter together and collectively (including Emdeon) referred to as the
“Emdeon Releasees”, with respect to and from any and all claims, wages, demands,
rights, liens, agreements, contracts, covenants, actions, suits, causes of
action, obligations, debts, costs, expenses, attorneys’ fees, damages,
judgments, orders and liabilities of whatever kind or nature in law, equity or
otherwise, whether now known or unknown, suspected or unsuspected, and whether
or not concealed or hidden, which Executive now owns or holds or Executive has
at any time heretofore owned or held as against the Emdeon Releasees, up to and
including the date of Executive’s execution of this Release, arising out of or
in any way connected with Executive’s employment relationship with any Emdeon
Releasee, or the termination of Executive’s employment with the Emdeon Releasees
or any other transactions, occurrences, actions, omissions, claims, losses,
damages or injuries whatsoever, known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of any Emdeon Releasee
committed or omitted prior to the date of this Release, including, without
limiting the generality of the foregoing, any claim under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Fair Employment
Practices Act, the Equal Pay Laws, the Workers’ Compensation Act, the Family and
Medical Leave Act, the Civil Rights Act of 1991, Sections 1981 through 1988 of
Title 42 of the United States Code, the Employee Retirement Income Security Act
of 1974, the Tennessee Human Rights Act, the Tennessee Disability Act, the
Tennessee Whistleblower’s Act, the Tennessee Wage Regulation Act, the state and
federal Worker Adjustment and Retraining Notification Act, or any common law or
statutory claim whatsoever whether for fraud, wrongful termination, violation of
public policy or defamation or otherwise, except as expressly set forth herein,
any claim for compensation, severance pay, bonus, sick leave, holiday pay,
vacation pay, life insurance, health or medical insurance or any other fringe
benefit, workers’ compensation or disability benefits.

7. Release of Unknown Claims. It is the intention of Executive in executing this
Release that the same shall be effective as a bar to each and every claim,
demand and cause of action hereinabove specified. Executive acknowledges that
Executive may hereafter discover

 

3



--------------------------------------------------------------------------------

claims or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Release and
which, if known or suspected at the time of executing this Release, may have
materially affected this settlement. Nevertheless, Executive hereby waives any
right, claim or cause of action that might arise as a result of such different
or additional claims or facts. Executive acknowledges that Executive understands
the significance and consequence of such release.

8. Confidential. The terms and conditions of this Release shall remain
confidential as between the parties and professional advisers to the parties and
neither of them shall disclose them to any other person, except as provided
herein or as required by the rules and regulations of the Securities and
Exchange Commission (“SEC”) or as otherwise may be required by law or court
order. Executive may disclose pertinent information concerning this Release to
Executive’s attorney, tax advisor, financial planner, current spouse and adult
children, provided they have been previously informed of and have agreed to keep
confidential the terms of this Release. Without limiting the generality of the
foregoing, neither Emdeon nor Executive will respond to or in any way
participate in or contribute to any public discussion concerning, or in any way
relating to, the execution of this Release or the events which led to its
execution. Except as provided above with respect to SEC rules and regulations or
as otherwise may be required by law or court order, if inquiry is made of Emdeon
concerning any request for reference information about Executive, or relating to
Executive’s employment with Emdeon, Emdeon shall provide to third parties
Executive’s dates of employment with Emdeon and its predecessors and Executive’s
job titles during such employment, in accordance with the normal practices of
Emdeon’s human resources department.

9. Waiver; Effective Date. Executive expressly acknowledges and agrees that, by
entering into this Release, Executive is waiving any and all rights or claims
that may have arisen under the Age Discrimination in Employment Act of 1967, as
amended, which have arisen on or before the date of execution of this Release.
Executive further expressly acknowledges that:

(a) Executive is hereby advised in writing by this Release to consult with an
attorney before signing this Release;

(b) Executive was given a copy of this Release on September 18, 2014, and
informed that Executive has 21 calendar days from that date to consider this
Release, although Executive is free to execute this Release any time prior to
that date as indicated in Section 18 below; and

(c) Executive was informed that Executive has seven days following the date of
Executive’s execution of this Release in which to revoke this Release, which
revocation may be effected by means of a written notice actually delivered to
the office of the General Counsel of Emdeon at Emdeon’s corporate headquarters
within such seven day period, provided that in all events any revocation must be
received by Emdeon during the seven-day revocation period.

(d) Emdeon and Executive agree that this Release will not become effective or
enforceable until the seven-day revocation period has expired without
Executive’s having revoked this Release (the “Effective Date”), and no
obligations upon Emdeon set forth in this Release shall be operative or binding
upon it until the Effective Date. Moreover, without limiting the generality of
the foregoing, if this Release is revoked, all unvested Options shall
immediately be forfeited and canceled with no further action required by any
party.

 

4



--------------------------------------------------------------------------------

10. Employment Relationship. Emdeon and Executive acknowledge that any
employment relationship between them (including with any other Emdeon Releasee)
shall terminate on the Termination Date, that thereafter they have no further
employment relationship except as may arise out of this Release and that
Executive waives any right or claim to reinstatement as an employee of any
Emdeon Releasee and will not seek employment in the future with Emdeon, unless
by mutual consent. Nothing herein shall be construed as voiding Executive’s
entitlement to post-termination payments pursuant to Sections 2 and 3 above or
Emdeon’s (or any of its affiliates as the case may be) rights pursuant to
Section 4 of the Employment Agreement. Executive agrees that, following the
termination of Executive’s employment with Emdeon, (a) Executive will cooperate
with any reasonable request Emdeon may make for information or assistance with
respect to any matter involving Executive during Executive’s period of
employment, including reasonable cooperation with Emdeon with respect to any
pending or future proceedings, lawsuits, or investigations concerning Emdeon
and/or its affiliates; provided that Emdeon will reimburse Executive for any
reasonable out of pocket expenses incurred as a result of such cooperation, as
long as such expenses are supported with receipts or other acceptable
documentation in accordance with Emdeon’s corporate travel and expense policies;
and (b) Executive will not at any time, directly or indirectly, disparage or
make any untruthful statements about Emdeon or any Emdeon Releasee or take any
action with the intention of injuring the business, prospects or reputation of
Emdeon or any Emdeon Releasee, provided, however, that nothing contained herein
shall restrict in any way Executive’s communications with law enforcement or
government officials, or in Executive giving of any testimony. Emdeon, on behalf
of itself and the Emdeon Releasees, agrees that it will instruct its officers
and directors not to disparage or make any untruthful statements about
Executive.

11. Entire Agreement. This Release shall be incorporated into and made a part of
the Employment Agreement, the Indemnification Agreements, and legal
documentation related to the Rollover Options and Options (the “Option
Documents”) as of the date hereof. This Release, together with the Employment
Agreement and the Option Documents, sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and supersedes
all prior and contemporaneous oral and written discussions, agreements and
understandings of any kind or nature. This Release shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted successors
and assigns.

12. Severability. If any provision of this Release or the application thereof is
held invalid, the invalidity shall not affect the other provisions or
applications of this Release which can be given effect without the invalid
provisions or applications and to this end the provisions of this Release are
declared to be severable.

13. Governing Law. This Release and the rights and obligations of the parties
hereunder shall be construed and enforced in accordance with, and governed by,
the laws of the State of Tennessee without regard to principles of conflict of
laws.

14. Counterparts. This Release may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

 

5



--------------------------------------------------------------------------------

15. No Waiver. No waiver of any breach of any term or provision of this Release
shall be construed to be, or shall be, a waiver of any other breach of this
Release. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

16. Reliance on Counsel. In entering this Release, Executive represents that
Emdeon advised Executive to consult legal counsel and that Executive had the
opportunity to seek the advice of Executive’s legal counsel of Executive’s own
choice, and that Executive has read the Release and had the opportunity to have
the Release explained to Executive by legal counsel, and that those terms
are fully understood and voluntarily accepted by Executive.

17. Cooperation. All parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the terms and intent of this Release and
which are not inconsistent with its terms.

18. Declaration. Executive hereby declares as follows:

I, T. Ulrich Brechbuhl, hereby acknowledge that I was given 21 calendar days to
consider the foregoing Release and voluntarily chose to sign the Release prior
to that date.

I have read the foregoing Release and I accept and agree to the provisions it
contains and hereby execute it voluntarily with full understanding of its
consequences.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Release
this 19th day of September, 2014.

 

/s/ T. Ulrich Brechbuhl

Name: T. Ulrich Brechbuhl

 

7



--------------------------------------------------------------------------------

EMDEON BUSINESS SERVICES LLC

By:

 

/s/ Gregory T. Stevens

 

8



--------------------------------------------------------------------------------

EXHIBIT A—TERMINATION DATE RELEASE

This Termination Date Release, dated as of November 4, 2014, (this “Termination
Date Release”), is entered into by and between T. Ulrich Brechbuhl, an
individual (“Executive”), and Emdeon Business Services LLC, a Delaware limited
liability company (“Emdeon”).

WHEREAS, Executive until recently has been employed with Emdeon; and

WHEREAS, Executive’s employment with Emdeon has terminated effective November 4,
2014;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Termination Date Release and other good and valuable consideration,
Executive and Emdeon hereby agree as follows:

1. Release. Except for (a) those obligations created by or arising out of the
Separation Agreement and Release, effective as of September 19, 2014 by and
between Executive and Emdeon (the “Release”), (b) any rights Executive may have
under the agreements related to Executive’s Options (after giving effect to
Section 3 of the Release), and any retirement, 401(k), or similar qualified
benefit plans of Emdeon, and (c) any continuing right to indemnification as
provided by (i) any indemnification agreements entered into by and between
Executive and Parent or any of its subsidiaries (collectively, the
“Indemnification Agreements”), (ii) any applicable law or (iii) in Emdeon’s
bylaws and articles of incorporation in connection with acts, suits or
proceedings by reason of the fact that Executive was an officer or employee of
Emdeon where the basis of the claims against Executive consists of acts or
omissions taken or made in such capacity, Executive on behalf of Executive,
Executive’s descendants, dependents, heirs, executors, administrators, assigns,
and successors, and each of them, hereby covenants not to sue and fully releases
and discharges Emdeon, and its predecessors, subsidiaries and affiliates, past
and present, and each of them, as well as its and their respective trustees,
directors, officers, agents, attorneys, insurers, employees, stockholders
(including any direct or indirect stockholder that beneficially owns more than
10% of the capital stock of Emdeon), representatives, assigns, and successors,
past and present, and each of them, hereinafter together and collectively
(including Emdeon) referred to as the “Emdeon Releasees”, with respect to and
from any and all claims, wages, demands, rights, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
Executive now owns or holds or Executive has at any time heretofore owned or
held as against the Emdeon Releasees, up to and including the date of
Executive’s execution of this Release, arising out of or in any way connected
with Executive’s employment relationship with any Emdeon Releasee, or the
termination of Executive’s employment with the Emdeon Releasees or any other
transactions, occurrences, actions, omissions, claims, losses, damages or
injuries whatsoever, known or unknown, suspected or unsuspected, resulting from
any act or omission by or on the part of any Emdeon Releasee committed or
omitted prior to the date of this Release, including, without limiting the
generality of the foregoing, any claim under Title VII of the Civil Rights Act
of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical

 

9



--------------------------------------------------------------------------------

Leave Act of 1993, the Fair Employment Practices Act, the Equal Pay Laws, the
Workers’ Compensation Act, the Family and Medical Leave Act, the Civil Rights
Act of 1991, Sections 1981 through 1988 of Title 42 of the United States Code,
the Employee Retirement Income Security Act of 1974, the Tennessee Human Rights
Act, the Tennessee Disability Act, the Tennessee Whistleblower’s Act, the
Tennessee Wage Regulation Act, the state and federal Worker Adjustment and
Retraining Notification Act, or any common law or statutory claim whatsoever
whether for fraud, wrongful termination, violation of public policy or
defamation or otherwise, except as expressly set forth herein, any claim for
compensation, severance pay, bonus, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, workers’
compensation or disability benefits.

2. Release of Unknown Claims. It is the intention of Executive in executing this
Termination Date Release that the same shall be effective as a bar to each and
every claim, demand and cause of action hereinabove specified. Executive
acknowledges that Executive may hereafter discover claims or facts in addition
to or different from those which Executive now knows or believes to exist with
respect to the subject matter of this Release and which, if known or suspected
at the time of executing this Termination Date Release, may have materially
affected this settlement. Nevertheless, Executive hereby waives any right, claim
or cause of action that might arise as a result of such different or additional
claims or facts. Executive acknowledges that Executive understands the
significance and consequence of such release.

3. Waiver; Effective Date. Executive expressly acknowledges and agrees that, by
entering into this Termination Date Release, Executive is waiving any and all
rights or claims that may have arisen under the Age Discrimination in Employment
Act of 1967, as amended, which have arisen on or before the date of execution of
this Release. Executive further expressly acknowledges that:

(a) Executive is hereby advised in writing by this Termination Date Release to
consult with an attorney before signing this Termination Date Release;

(b) Executive was given a copy of this Termination Date Release on November 4,
2014, and informed that Executive has 21 calendar days from that date to
consider this Release, although Executive is free to execute this Termination
Date Release any time prior to that date as indicated in Section 5 below; and

(c) Executive was informed that Executive has seven days following the date of
Executive’s execution of this Termination Date Release in which to revoke this
Termination Date Release, which revocation may be effected by means of a written
notice actually delivered to the office of the General Counsel of Emdeon at
Emdeon’s corporate headquarters within such seven day period, provided that in
all events any revocation must be received by Emdeon during the seven-day
revocation period.

(d) Emdeon and Executive agree that this Termination Date Release will not
become effective or enforceable until the seven-day revocation period has
expired without Executive’s having revoked this Release (the “Effective Date”),
and no obligations upon Emdeon set forth in this Release shall be operative or
binding upon it until the Effective Date. Moreover, without limiting the
generality of the foregoing, if this Termination Date Release is revoked, all
unvested Options shall immediately be forfeited and canceled with no further
action required by any party.

 

10



--------------------------------------------------------------------------------

4. Governing Law. This Termination Date Release and the rights and obligations
of the parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of Tennessee without regard to principles of
conflict of laws.

5. Declaration. Executive hereby declares as follows:

I, T. Ulrich Brechbuhl, hereby acknowledge that I was given 21 calendar days to
consider the foregoing Termination Date Release and voluntarily chose to sign
the Termination Date Release prior to that date.

I have read the foregoing Termination Date Release and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

IN WITNESS WHEREOF, the undersigned have executed and delivered this Termination
Date Release this 4th day of November, 2014.

 

/s/ T. Ulrich Brechbuhl

Name: T. Ulrich Brechbuhl

 

11